DETAILED ACTION
Introduction
Claims 1, 2, 4, and 6-8 have been examined in this application. Claims 1, 7, and 8 are amended. Claims 2, 4, and 6 are as previously presented. Claims 3, 5, and 9-11 are cancelled.  This is a non-final office action in response to the arguments, amendments, and request for continued examination filed 10/11/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Formatting
The following is an explanation of the formatting used in the instant Office Action: 
•	[0001] – Indicates a paragraph number in the most recent, previously cited source;
•	[0001, 0010] – Indicates multiple paragraphs (in example: paragraphs 1 and 10) in the most recent, previously cited source;
•	[0001-0010] – Indicates a range of paragraphs (in example: paragraphs 1 through 10) in the most recent, previously cited source;
•	1:1 – Indicates a column number and a line number (in example: column 1, line 1) in the most recent, previously cited source;
•	1:1, 2:1 – Indicates multiple column and line numbers (in example, column 1, line 1 and column 2, line 2) in the most recent, previously cited source;
•	1:1-10 – Indicates a range of lines within one column (in example: all lines spanning, and including, lines 1 and 10 in column 1) in the most recent, previously cited source;
•	1:1-2:1 – Indicates a range of lines spanning several columns (in example: column 1, line 1 to column 2, line 1 and including all intervening lines) in the most recent, previously cited source;  
•	p. 1, ln. 1 – Indicates a page and line number in the most recent, previously cited source;
•	¶1 – The paragraph symbol is used solely to refer to Applicant's own specification (further example: p. 1, ¶1 indicates first paragraph of page 1); and
•	BRI – the broadest reasonable interpretation.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on application JP2017-193683 filed in Japan on 10/03/2017. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed 10/11/2021, have been fully considered.
Regarding the remarks pertaining to claim interpretation under 112(f) (presented on p. 6 under the heading “II. Claim Interpretation under 35 U.S.C. §112(f)”), it is not clear how to respond as the remarks do not identify any particular additional structures which correspond to the limitations.
Regarding the arguments pertaining to the previously made rejections under 103 (presented on p. 7-9 under the heading “III. Rejection of Claims under 35 U.S.C. §103”), the arguments are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the additional prior art of US2014/0379179A1 (Goossen et al.) and US2017/0263131A1 (Blomberg et al.), as well as the previously relied upon art of NPL Publication “Continuous-Time Trajectory Optimization for Online UAV Replanning” (Oleynikova et al.) and U.S. Patent 9,658,619 B1 (Bethke et al.).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Such claim limitations are:
(a) “landing position information receiving portion that receives a landing position” in Claim 1, 
(b) “vehicle body position information receiving portion that receives a current position” in Claim 1,
(c) “scanned data receiving portion that receives three-dimensional scanned data” in Claim 1,
(d) “scan map creating portion that creates a three-dimensional map” in Claim 1,
(e) “no-fly place extracting portion that extracts a no-fly place” in Claim 1,
(f) “path selecting portion that selects, in the three-dimensional map, a flight path“ in Claim 1,
(g) “vehicle body manipulation signal generating portion that generates a signal causing the unmanned aerial vehicle to fly…” in Claim 1,
(h) “landable site searching portion that searches, from the three-dimensional map, for a place” in Claim 4,
(j) “flight distance calculating portion that calculates a flight distance “ in Claim 6, and 
(k) “battery consumption amount calculating portion that calculates a battery consumption amount“  in Claim 6,
because the claim limitations use the generic placeholder “portion” that is coupled with the above functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
All listed limitations (a) through (k) are part of path selection device 108 in Figure 3. Specification ¶0038-0040 recites that the functional portions may be a processing device such as a CPU, ASIC, PLD, etc., and that functions may be in dedicated hardware or in a general-purpose computer. Figures 5, 6, 8 and ¶0041-0051, 0060-0061, 0064, and 0075 describe the algorithms for performing the functions. The above limitations (a) through (k) therefore correspond to computer hardware and the algorithms for performing the claimed functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding Claim 6, the claim recites the limitation “further comprising at least one of… a battery consumption amount calculating portion that calculates a battery consumption amount of the flight path, wherein the path selecting portion selects the flight path of the unmanned aerial vehicle using at least one of the flight distance and the battery consumption amount as a path selection factor.” Claim 1, from which Claim 6 depends, recites selecting the path that comprises the least number of unit spaces, in the alternative, selecting a path using the battery consumption amount (see e.g. specification ¶0058, presented as a variant example, and ¶0070, wherein the cost of a route is distance OR battery consumption amount). In other words, the disclosure as originally filed does not recite wherein the path selecting portion selects a path with the least number of unit spaces AND using the battery consumption amount as a factor, as is recited in Claim 6. Thus the subject matter was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the limitation “further comprising at least one of… a battery consumption amount calculating portion that calculates a battery consumption amount of the flight path, wherein the path selecting portion selects the flight path of the unmanned aerial vehicle using at least one of the flight distance and the battery consumption amount as a path selection factor.” Claim 1, from which Claim 6 depends, recites selecting the path that comprises the least number of unit spaces. However, it 
Regarding Claims 7 and 8, the limitation “a signal causing the unmanned aerial vehicle to fly according to the flight path selected by the path selecting portion” renders the claims indefinite. There is no antecedent basis in the claims for a “path selecting portion.” It is not clear whether this is intended to refer to the path selection device, or some other component on the UAV or remote from the UAV. The scope of the claims is therefore indefinite. For the purposes of examination, the limitation is interpreted as “a signal causing the unmanned aerial vehicle to fly according to the flight path selected by the path selection device.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Publication US2014/0379179A1 (Goossen et al.) in view of Publication US2017/0263131A1 (Blomberg et al.), further in view of NPL Publication “Continuous-Time Trajectory Optimization for Online UAV Replanning” (Oleynikova et al.).
Regarding Claim 1, Goossen et al. discloses a path selection device for controlling flight of an unmanned aerial vehicle (see Figure 5, [0029, a system for autonomous landing of a UAV]), comprising (see [0029] the functions carried out by processor 520 and memory with instructions, each “portion” thus corresponding to the processor and algorithms, unless otherwise mapped):
a landing position information receiving portion that receives a landing position of the unmanned aerial vehicle (see Figure 1, [0016] block 107 identifying a landing zone, i.e. receiving the position (zone) as a result of the locating of the landing zone);
a vehicle body position information receiving portion that receives a current position of the unmanned aerial vehicle (see [0017] the location of the aircraft determined, e.g. with global position system (GPS) or inertial positioning system (INS));
a scanned data receiving portion that receives three-dimensional scanned data on a scanned target acquired by scanning by a laser scanner comprised in the unmanned aerial vehicle (see [0013] the UAV scans the airspace to detect objects (targets) in the environment for 3D grid data, and includes downward facing sensors which may be lidar);
(see [0013] building a 3D evidence grid, which is in the form of cubes/voxels (unit spaces), using the scan lidar data);
a no-fly place extracting portion that extracts a no-fly place associated with a flight obstacle from the three-dimensional map (see [0018-0019] open spots are identified for landing which includes checking for obstacles, i.e. the obstacles are removed/extracted from consideration and the place the obstacle exists in cannot be flown in);
a path selecting portion that selects, in the three-dimensional map, a flight path of the unmanned aerial vehicle, wherein the selected flight path is a path between the current position and the landing position that avoids the no-fly place (see [0027], the trajectory planner creating waypoints for autonomous landing (i.e. between the current position and landing zone) and [0019] landing zones are checked for obstacles to be validated, i.e. a validated path to the landing zone does not include the obstacles/no-fly places); and
a vehicle body manipulation signal generating portion that generates a signal causing the unmanned aerial vehicle to fly according to the flight path selected by the path selecting portion (see [0020, 0027] generating flight controls to land the aircraft at the validated open spot).


As above, Goossen et al. discloses the selected flight path avoiding the no-fly place (see [0019, 0027], and mapping above).

Goossen et al. does not explicitly recite:


However Blomberg et al. teaches a technique for flight path selection in a set of unit spaces (see [0031] flight plan management in an air-space divided into 4D cells, i.e. spaces on a map in at least three dimensions), which avoids obstacles (see [0040-0041], the drone locks cells for a flight plan, and if a 4D cell is already locked by another drone, it is re-routed)
wherein the selected flight path is a path between the current position and the landing position that comprises the least number of unit spaces (see [0044] a planned flight path for a drone 50 may be adjusted to minimize the number of 4D cells locked on behalf of the drone 50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the path searching of Goossen et al. to select a path using the least number of unit spaces, as is taught by Blomberg et al., with the motivation of enhancing safety by avoiding collisions and avoiding congestion in air-space by locking cells to ensure they are not shared by other air traffic (see Blomberg et al. [0032]).


As above, Goossen et al. discloses the three-dimensional map characterized by populated or open rectangular parallelepipeds (see [0013] populated cubes/voxels in the 3D evidence grid) the no-fly place extracting portion extracting obstacle spaces (see [0018-0019] and mapping above).

Goossen et al. does not explicitly recite:
wherein the scan map creating portion creates the three-dimensional map so that a place whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned 

Oleynikova et al. teaches a technique in UAV path planning (see p. 5332, Abstract, a trajectory optimization method),
wherein the map creating portion creates the three-dimensional map so that a place whose sensor data is not obtained by the sensor is formed on the three-dimensional map (see p. 5337, a map is created using sensor data, and see Figure 1 and p. 5335 section IV. A. a map of voxels is formed including states of free, occupied, or unknown for each voxel (i.e. a place for which sensor data is not obtained is specified on the map as an unknown voxel)), and the no-fly place extracting portion further extracts, as the no-fly place, the place formed on the three-dimensional map whose three-dimensional scanned data is not obtained by the sensor (see p. 5335 section IV. A. to create a conservative path planner, unknown voxels are treated as occupied, and p. 5337, the UAV then avoids the occupied/obstacle voxels. In other words, the places for which data is not obtained are considered as no-fly places, the same as detected obstacles.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Goossen et al. to treat unknown places on the map as obstacles, as is taught by Oleynikova et al., with the motivation of increasing the safety of the UAV by avoiding collisions with obstacles the sensors cannot observe (see Oleynikova et al. p. 5335, 5338).

Examiner’s Note: The use of a rectangular parallelepiped is taught in the prior art, however in addition, such a shape would have been an obvious matter of design choice, since applicant has not disclosed that a rectangular parallelepiped solves any stated problem or is for any particular purpose.

Regarding Claim 2, Goossen et al. further discloses creating the three-dimensional map by laser scanner provided in the unmanned vehicle (see [0013] and mapping above) no-fly place extracting portion extracting obstacle spaces (see [0018-0019] and mapping above).

Goossen et al. does not explicitly recite the path selection device according to claim 1, wherein the scan map creating portion creates the place for which three-dimensional scanned data has not been obtained by the laser scanner provided in the unmanned aerial vehicle; and
the no-fly place extracting portion extracts the place for which the three- dimensional scanned data has not been obtained by the laser scanner provided in the unmanned aerial vehicle as the no-fly place.

Oleynikova et al. teaches the technique in UAV path planning as above, 
wherein the scan map creating portion creates the place for which three-dimensional sensor data has not been obtained by the sensor (see p. 5337, a map is created using sensor data, and see Figure 1 and p. 5335 section IV. A. a map of voxels is formed including states of free, occupied, or unknown for each voxel (i.e. a place for which sensor data is not obtained is specified on the map as an unknown voxel)); and
the no-fly place extracting portion extracts the place for which the three-dimensional sensor data has not been obtained by the sensor as the no-fly place (see p. 5335 section IV. A. to create a conservative path planner, unknown voxels are treated as occupied, and p. 5337, the UAV then avoids the occupied/obstacle voxels. In other words, the places for which data is not obtained are considered as no-fly places, the same as detected obstacles.).
The motivation to combine Goossen et al. and Oleynikova et al. was provided in the rejection of Claim 1.

Regarding Claim 4, Goossen et al. discloses the path selection device according to claim 1, further comprising:
a landable site searching portion that searches, from the three-dimensional map, for a place where the unmanned aerial vehicle can land, wherein the place where the unmanned aerial vehicle can land is used as the landing position (see [0016] locating a landing zone using the 3D evidence grid (map) and a priori data).

Regarding Claim 7, Goossen et al. discloses a method for controlling flight of an unmanned aerial vehicle (see Figure 1, Claim 1, [0004]), the method comprising (see [0029] the functions carried out by processor 520 and memory with instructions, each “device” thus corresponding to the processor and algorithms, unless otherwise mapped):
receiving, at a path selection device, a landing position of the unmanned aerial vehicle (see Figure 1, [0016] block 107 identifying a landing zone, i.e. receiving the position (zone) as a result of the locating of the landing zone);
receiving, at the path selection device, a current position of the unmanned aerial vehicle (see [0017] the location of the aircraft determined, e.g. with global position system (GPS) or inertial positioning system (INS));
receiving, at the path selection device, three-dimensional scanned data on a scanned target acquired by scanning by a laser scanner provided in the unmanned aerial vehicle (see [0013] the UAV scans the airspace to detect objects (targets) in the environment for 3D grid data, and includes downward facing sensors which may be lidar);
creating, by the path selection device, a three-dimensional map comprising a plurality of unit spaces, the map based on the three-dimensional scanned data, the unit spaces formed in a rectangular parallelepiped (see [0013] building a 3D evidence grid, which is in the form of cubes/voxels, using the scan lidar data), 
extracting, by the path selection device, a no-fly place associated with a flight obstacle from the three-dimensional map (see [0018-0019] open spots are identified for landing which includes checking for obstacles, i.e. the obstacles are removed/extracted from consideration and the place the obstacle exists in cannot be flown in), 
selecting, by the path selection device, a flight path of the unmanned aerial vehicle from the three-dimensional map (see [0027], the trajectory planner creating waypoints for autonomous landing (i.e. between the current position and landing zone) and [0019] landing zones are checked for obstacles to be validated, i.e. a validated path to the landing zone does not include the obstacles/no-fly places), 
generating, by the path selection device, a signal causing the unmanned aerial vehicle to fly according to the flight path selected by the path selecting portion (see [0020, 0027] generating flight controls to land the aircraft at the validated open spot).


As above, Goossen et al. discloses the three-dimensional map characterized by populated or open rectangular parallelepipeds (see [0013] populated cubes/voxels in the 3D evidence grid) made by a laser scanner provided in the unmanned aerial vehicle (see [0013]), the no-fly place extracting portion extracting obstacle spaces (see [0018-0019] and mapping above).

Goossen et al. does not explicitly recite:
wherein a place whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle is formed in a rectangular parallelepiped on the three-dimensional map;
the no-fly place comprising the place formed on the three-dimensional map in the rectangular parallelepiped whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle.

Oleynikova et al. teaches a technique in UAV path planning (see p. 5332, Abstract, a trajectory optimization method),
wherein a place whose three-dimensional sensor data is not obtained by the sensor is formed on the three-dimensional map (see p. 5337, a map is created using sensor data, and see Figure 1 and p. 5335 section IV. A. a map of voxels is formed including states of free, occupied, or unknown for each voxel (i.e. a place for which sensor data is not obtained is specified on the map as an unknown voxel));
the no-fly place comprising the place formed on the three-dimensional map whose three-dimensional sensor data is not obtained by the sensor (see p. 5335 section IV. A. to create a conservative path planner, unknown voxels are treated as occupied, and p. 5337, the UAV then avoids the occupied/obstacle voxels. In other words, the places for which data is not obtained are considered as no-fly places, the same as detected obstacles.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Goossen et al. to treat unknown places on the map as obstacles, as is taught by Oleynikova et al., with the motivation of increasing the safety of the UAV by avoiding collisions with obstacles the sensors cannot observe (see Oleynikova et al. p. 5335, 5338).


As above, Goossen et al. discloses the selected flight path avoiding the no-fly place (see [0019, 0027], and mapping above).

Goossen et al. does not explicitly recite: 
wherein the selected flight path is a path between the current position and the landing position that comprises the least number of unit spaces and avoids the no-fly place.

However Blomberg et al. teaches a technique for flight path selection in a set of unit spaces (see [0031] flight plan management in an air-space divided into 4D cells, i.e. spaces on a map in at least three dimensions), which avoids obstacles (see [0040-0041], the drone locks cells for a flight plan, and if a 4D cell is already locked by another drone, it is re-routed):
wherein the selected flight path is a path between the current position and the landing position that comprises the least number of unit spaces (see [0044] a planned flight path for a drone 50 may be adjusted to minimize the number of 4D cells locked on behalf of the drone 50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the path searching of Goossen et al. to select a path using the least number of unit spaces, as is taught by Blomberg et al., with the motivation of enhancing safety by avoiding collisions and avoiding congestion in air-space by locking cells to ensure they are not shared by other air traffic (see Blomberg et al. [0032]).

Regarding Claim 8, Goossen et al. discloses a non-transitory computer readable medium storing computer program instructions for controlling flight of an unmanned aerial vehicle, which, when  (see [0029] the functions carried out by processor 520 and memory with instructions):
receiving a landing position of the unmanned aerial vehicle (see Figure 1, [0016] block 107 identifying a landing zone, i.e. receiving the position (zone) as a result of the locating of the landing zone);
receiving a current position of the unmanned aerial vehicle (see [0017] the location of the aircraft determined, e.g. with global position system (GPS) or inertial positioning system (INS));
receiving three-dimensional scanned data on a scanned target acquired by scanning by a laser scanner comprised in the unmanned aerial vehicle (see [0013] the UAV scans the airspace to detect objects (targets) in the environment for 3D grid data, and includes downward facing sensors which may be lidar);
creating a three-dimensional map comprising a plurality of unit spaces, the map based on the three-dimensional scanned data (see [0013] building a 3D evidence grid, which is in the form of cubes/voxels, using the scan lidar data), 
extracting a no-fly place associated with a flight obstacle from the three-dimensional map (see [0018-0019] open spots are identified for landing which includes checking for obstacles, i.e. the obstacles are removed/extracted from consideration and the place the obstacle exists in cannot be flown in), 
selecting, in the three-dimensional map, a flight path of the unmanned aerial vehicle (see [0027], the trajectory planner creating waypoints for autonomous landing (i.e. between the current position and landing zone) and [0019] landing zones are checked for obstacles to be validated, i.e. a validated path to the landing zone does not include the obstacles/no-fly places), 
 (see [0020, 0027] generating flight controls to land the aircraft at the validated open spot).


As above, Goossen et al. discloses the three-dimensional map characterized by populated or open rectangular parallelepipeds (see [0013] populated cubes/voxels in the 3D evidence grid) made by a laser scanner provided in the unmanned aerial vehicle (see [0013]), the no-fly place extracting portion extracting obstacle spaces (see [0018-0019] and mapping above).

Goossen et al. does not explicitly recite:
wherein a place whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle is formed in a rectangular parallelepiped on the three-dimensional map;
the no-fly place comprising the place formed on the three- dimensional map in the rectangular parallelepiped whose three-dimensional scanned data is not obtained by the laser scanner provided in the unmanned aerial vehicle.

Oleynikova et al. teaches a technique in UAV path planning (see p. 5332, Abstract, a trajectory optimization method),
wherein a place whose three-dimensional sensor data is not obtained by the sensor is formed on the three-dimensional map (see p. 5337, a map is created using sensor data, and see Figure 1 and p. 5335 section IV. A. a map of voxels is formed including states of free, occupied, or unknown for each voxel (i.e. a place for which sensor data is not obtained is specified on the map as an unknown voxel));
sensor data is not obtained by the sensor (see p. 5335 section IV. A. to create a conservative path planner, unknown voxels are treated as occupied, and p. 5337, the UAV then avoids the occupied/obstacle voxels. In other words, the places for which data is not obtained are considered as no-fly places, the same as detected obstacles.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Goossen et al. to treat unknown places on the map as obstacles, as is taught by Oleynikova et al., with the motivation of increasing the safety of the UAV by avoiding collisions with obstacles the sensors cannot observe (see Oleynikova et al. p. 5335, 5338).


As above, Goossen et al. discloses the selected flight path avoiding the no-fly place (see [0019, 0027], and mapping above).

Goossen et al. does not explicitly recite: 
wherein the selected flight path is a path between the current position and the landing position that comprises the least number of unit spaces and avoids the no-fly place.

However Blomberg et al. teaches a technique for flight path selection in a set of unit spaces (see [0031] flight plan management in an air-space divided into 4D cells, i.e. spaces on a map in at least three dimensions), which avoids obstacles (see [0040-0041], the drone locks cells for a flight plan, and if a 4D cell is already locked by another drone, it is re-routed):
(see [0044] a planned flight path for a drone 50 may be adjusted to minimize the number of 4D cells locked on behalf of the drone 50).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the path searching of Goossen et al. to select a path using the least number of unit spaces, as is taught by Blomberg et al., with the motivation of enhancing safety by avoiding collisions and avoiding congestion in air-space by locking cells to ensure they are not shared by other air traffic (see Blomberg et al. [0032]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Publication US2014/0379179A1 (Goossen et al.) in view of Publication US2017/0263131A1 (Blomberg et al.), further in view of NPL Publication “Continuous-Time Trajectory Optimization for Online UAV Replanning” (Oleynikova et al.), further in view of U.S. Patent 9,658,619 B1 (Bethke et al.).
Regarding Claim 6, Goossen et al does not explicitly recite the path selection device according to claim 1, further comprising at least one of:
a flight distance calculating portion that calculates a flight distance of the unmanned aerial vehicle from the current position to the landing position, and
a battery consumption amount calculating portion that calculates a battery consumption amount of the flight path,
wherein the path selecting portion selects the flight path of the unmanned aerial vehicle using at least one of the flight distance and the battery consumption amount as a path selection factor.

Bethke et al. teaches a system for landing in contingencies in a UAV (see 7:10-18) utilizing a processor (see Figure 2, 11:39-12:6), further comprising at least one of:
a flight distance calculating portion that calculates a flight distance of the unmanned aerial vehicle from the current position to the landing position, and
a battery consumption amount calculating portion that calculates a battery consumption amount of the flight path (see 23:49-24:12, a battery charge to navigate to each waypoint and return to a landing location),
wherein the path selecting portion selects the flight path of the unmanned aerial vehicle using at least one of the flight distance and the battery consumption amount as a path selection factor (see Figure 5, 23:49-24:12, in block 504, a control source may determine a contingency, for example the UAV determining that it lacks battery charge to navigate to each waypoint and return to a landing location (i.e. battery consumption amount compared against an amount determined to be needed). In block 506, the flight plan is modified based on this determination.)
Examiner’s note:  Since the claim uses the phrase "at least one of," only one of the recited alternatives is necessary in the prior art to read on this claim.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the cost function for determining flight path in Goossen et al. with the battery consumption determinations as taught in Bethke et al., with the motivation of providing UAV operators with assurance of safe flights ensuring that the UAV is able to reach a landing zone in a contingency (see Bethke et al. 1:57-64).

Additional Prior Art
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.
US-20160284221-A1 teaches subject matter including determining a straight line path that avoids obstacles (see e.g. [0048-0049]).
US-20190009904-A1 teaches subject matter including emergency landing of a UAV using 3D topography data and no fly zones and lidar data collection (see e.g. [0031, 0036]).
WO-2019037553-A1 teaches subject matter including navigation using a least number of spaces (see e.g. translation [0064], Figure 2).
NPL Publication “Reactive obstacle avoidance for Rotorcraft UAVs” teaches subject matter including obstacle avoidance in 3D environments for a UAV (see e.g. p. 4972).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Paul Allen whose telephone number is (571) 272-4383. The examiner can normally be reached Monday – Friday from 8am to 4pm, Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/P.A./               Examiner, Art Unit 3669                                                                                                                                                                                         
/JEFFREY C BOOMER/               Primary Examiner, Art Unit 3619